It
gives me great pleasure to congratulate you, Sir, on
your election to the presidency of this General
Assembly session. We are confident that the posts you
have assumed in your country and the international
respect that you enjoy will facilitate the task entrusted
to you in leading the deliberations of this session of the
General Assembly to their desired objectives.
I would also like to express our appreciation to
the Minister for Foreign Affairs of Namibia for his
efforts in leading the work of the previous session to a
successful conclusion. I would be remiss if I failed to
thank the Secretary-General, Mr. Kofi Annan, for his
efforts to maintain the principles and purposes of the
Charter and for the distinguished role he has played in
crystallizing the idea of convening the Millennium
Summit last week. It was indeed an unusual event in
United Nations history.
The historic Millennium Summit Declaration
confirmed unequivocally and clearly the commitment
of all the Heads of State and Government of the world
to the principles and purposes of the Charter of the
United Nations. We believe that the absence of any
substantial difference between the Charter and the
Declaration is an important achievement in itself. The
historic Declaration issued by the Millennium Summit
may be considered, in one way or another, as a
renewed vote of confidence in the Charter, particularly,
as the world has recently witnessed major changes and
dangerous challenges. One may therefore conclude that
the principles and purposes adopted by peoples and
nations do not undergo major changes with the passage
of time.
It would be wrong to underestimate the
significance of this conclusion for the history of the
United Nations. The end of the cold war did not
prevent the peoples and nations of the world from
denouncing and condemning crimes of aggression,
ethnic-cleansing, foreign occupation, oppression,
extremism, injustice, corruption, racism and double
standards. Nor did this make us hesitate to glorify
many noble objectives, such as freedom, peace,
equality, solidarity, tolerance, human rights and social
justice.
It is fortunate that third world countries and poor
countries host large populations with bountiful
resources and great heritage. This constitutes a safety
net for those countries that were able to contribute to
maintaining the principles and purposes of the United
Nations when drafting the Millennium Declaration.
This explains the lack of any reference to the new
world order, either in the Millennium Summit
Declaration or in any other official text. Regrettably,
however, this becomes evident in reality, whereby
hegemony seems to have the upper hand in the
international arena.
Strengthening the role of the United Nations was
the main topic on the Summit's agenda. This role
would also become clear in reforming the Security
18

Council and expanding its membership. The United
Nations membership considers the Council the
Organization's primary organ. This reform process
should be accomplished by expanding the Security
Council membership, the granting of equitable and fair
geographical representation and the gradual phasing
out of the use of the right of veto, which contradicts the
concept of democracy, particularly when its aim is
nothing short of undermining the democratic process.
United Nations peacekeeping operations have
contributed to creating conditions conducive to ending
the deterioration of security conditions in many
countries of the world. Throughout the past years, the
Syrian Arab Republic has done everything it could to
preserve the security and safety of United Nations
peacekeeping personnel and to ensure that they
successfully carry out their missions and mandates. But
peacekeeping operations must be confined to enforcing
United Nations resolutions and those of international
legitimacy. The Security Council has therefore to
enforce its resolutions so that peacekeeping operations
will not simply become operations to impose the status
quo, which makes the achievement of true peace a very
elusive objective.
The peace process launched in Madrid has been
losing its momentum, incentive and compass, day after
day and year after year. The Security Council, which
has the authority and international legitimacy to
enforce its own resolutions, has been kept out of the
Middle East peace process. It has become a silent
witness to the fact that the peace process in the Middle
East has reached a dead end.
It has become quite obvious to all those involved
in the peace process, both inside and outside our
region, that continued Israeli occupation of Arab
territories  which is sometimes explained by Israel's
psychological need for security and at other times by
superstitious myths  is the major obstacle on the road
to peace. Those futile claims, which have no
foundation in reality whatsoever, have caused the peace
process to become an endless negotiating process with
neither end nor resolution in sight.
At any rate, the serious and carefully considered
negotiations that Syria has conducted have proven to
the international community at large, and to Arabs in
particular, two main things: first, that Israel is neither
desirous of, nor serious about, pursuing a just and
comprehensive peace in accordance with United
Nations resolutions; and, secondly, that Syria has the
right to a full return of the entire Golan, to the 4 June
1967 line, without concessions or compromises.
We would like to mention another fact known to
our foes and friends alike. That fact is that Syria has
unreservedly supported every Arab and Palestinian
right during every stage of the peace talks. It did not
take those positions to embarrass anyone or to
negotiate on their behalf. As a matter of principle,
Syria has been, and continues to be, committed to the
inalienable rights of the Palestinian people to return to
their lands, to self-determination, and to establish their
independent State on their national soil. On that basis,
Syria presented its position clearly and firmly at the
meeting of the Jerusalem Committee that was convened
in Morocco at the end of last month in support of the
rights of Muslims and Arabs to full and
uncompromised Palestinian sovereignty over Al-Quds
Al-Sharif.
The Arabs are an ancient and time-honoured
nation known for its religious tolerance. But tolerance
is one thing and conceding one's rights is something
else. Territory and sovereignty are matters of national
dignity that can never be forfeited or compromised.
At the Millennium Summit, the countries of the
world expressed their belief that we live today in an
age of international law and under the United Nations
Charter, international legitimacy and human rights, and
not in an age of the law of the jungle and futile
religious claims to justify the usurpation of other
peoples' land by force. This requires from the
international community and the United Nations a
more firm and non-selective stand in defending the
Charter and international law and in prompting Israel
to respect international legitimacy and international
conventions and to implement the resolutions of the
United Nations.
The brotherly Lebanese people have achieved a
historic milestone, thanks to their solidarity and that of
their State, in strongly resisting Israeli occupation.
Syria stood by Lebanon firmly in order to ensure the
full implementation of resolution 425 (1978). Syria
will always stand by Lebanon and support all its
national issues, especially the ones concerning the
return of all its territory and the return of its hostages
held in Israeli jails. In this regard, we urge the donor
countries to fulfil their commitments to help Lebanon
rebuild what Israel has destroyed, particularly the
19

damage it caused during its occupation of southern
Lebanon.
From this international forum, Syria would like
once again to stress the great importance it attaches to
maintaining the territorial integrity of Iraq. We call for
relieving the suffering of the Iraqi people by lifting the
economic sanctions that only affect the people. We also
stand against any measures taken against Iraq outside
the context of United Nations resolutions so that those
resolutions will retain the necessary credibility to bring
about their implementation.
We also deem it necessary to find a just and
humane solution to the question of Kuwaiti and other
prisoners of war, within a practical framework agreed
upon between the Kuwaiti and Iraqi sides. We do not
want the issue of prisoners of war and missing persons
to remain outside the human and political framework
that will allow us to arrive at a solution.
Syria also calls upon the Security Council to
quickly and permanently lift the sanctions it imposed
against Libya. Libya has delivered on all its
commitments under Security Council resolutions. We
fully support Libya's demands.
In view of the strong, brotherly relations between
Syria, the United Arab Emirates and the Islamic
Republic of Iran, we call upon the two neighbouring
countries to pursue negotiations to resolve peacefully
the dispute over the three islands on the basis of the
principles of good neighbourliness and mutual respect.
Syria believes that the establishment of a trilateral
committee to pave the way for direct negotiations
between Iran and the United Arab Emirates through the
creation of favourable conditions is a practical
initiative. We hope that it will allow the two parties to
arrive at a satisfactory conclusion.
We would like to welcome the achievements of
the representatives of Somalia in forming a temporary
Somali parliament and electing Mr. AbdiKassim Salad
Hassan as President of democratic Somalia. We
consider these achievements as major pillars for the
restoration of Somali State institutions. We call upon
the international community to redouble its efforts to
help Somalis carry out the tasks of reconstruction and
rehabilitation.
The continued tragic situation in Afghanistan is a
source of great concern to us. We are convinced that
the problem of Afghanistan can only be solved by
stopping the fighting and beginning negotiations aimed
at achieving national reconciliation. It must also be
solved by finding an acceptable and permanent
political settlement that brings about security and
stability for the Afghan people. Many Arab and Islamic
countries fear that continued and senseless fighting in
Afghanistan may lead to undermining the concept of
the State in that country and to destroying its heritage
and whatever is left of its historic traditions.
Syria welcomes the discussions convened at the
highest level in Pyongyang in June 2000. We express
the hope that this rapprochement between the two
Koreas will contribute to achieving the aspirations of
the Korean people in reunifying the peninsula through
peaceful means.
There was a consensus in the statements delivered
at the Millennium Summit and in the Summit
Declaration about the need to exert all possible efforts
to rid humanity of the humiliating and inhumane
conditions of extreme poverty, in which more than a
billion people live. The Summit stressed the
commitment of Member States to basic human rights,
as well as to the right of every country to development.
We think this will require developing a new economic
international order that is just, fair and democratic. It
will also require finding a multilateral commercial and
financial system characterized by transparency,
equality and non-discrimination. We must also find the
best mechanism possible to solve developmental
problems, especially on the African continent. Such a
system should also give preferential treatment to
developing countries in order to facilitate investment
and the transfer of technology and know-how. That
would allow for full, effective and equal participation
by the South in the process of decision-making at the
international level. Although these requests seem far-
fetched now, they will in the final analysis serve all
parties and States, whether they be rich or poor, in the
North or in the South.
We had fervently hoped that a just and
comprehensive peace in the Middle East would have
been achieved by the beginning of the twenty-first
century and with the ushering in of this new
millennium. Nonetheless, we remain optimistic. Peace
will remain our strategic choice and that of all peoples
who aspire to a bright future in which peace, security
and prosperity prevail for human beings everywhere.